DETAILED ACTION
Claims 1-13 were rejected in the Office Action mailed 11/19/2021. 
Applicant filed a request for continued examination and amended claims 1-2 on 02/04/2022. 
Claims 1-20 are pending, of which claims 14-20 are withdrawn. 
Claims 1-13 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2019/0211476) (Cui), taken in view of evidence provided by Collins dictionary (“Tubular”). 
Regarding claims 1-3 and 11
Cui teaches a fiber includes an elongated member and refractive index contrast domains dispersed within the elongated member, wherein the fiber is used in a woven textile (i.e., fabric). The refractive index contrast domains are nano-sized pores, which render the textile breathable and increase heat dissipating via conduction and convection. See, e.g., abstract, paragraphs [0005], [0013], [0040], [0043], and [0045-0046], claims 1 and 18, and FIG. 2. Given Cui teaches the refractive index contrast domains are dispersed within the elongated member, it is clear the nano-sized pores extend over the length of each of the one or more fibers and as further shown in FIG. 2, the nano-sized pores are positioned inside of each of the one or more fibers.
As shown in FIG. 9A-9B of Cui, the nanoporous fibers extend for a length in a longitudinal direction of the fabric. 
The broadest reasonable interpretation of a system claim having structure that performs a function (i.e., radiatively cool the object), which only needs to occur if a condition precedent is met (i.e., an object is positioned thereunder), requires structure for performing the function should the condition occur. Given Cui teaches the pores are sized to primarily scatter visible light (i.e., at least a portion of electromagnetic radiation received thereon) instead of IR radiation and are nano-sized in a range of about 50 nm to about 1000 nm (i.e., 50 nm to 1 µm), and given Cui teaches the woven textile for wearers provides a cooling effect to maintain a comfortable body temperature (i.e., a system for radiative cooling of an object positioned thereunder), it is the Examiner’s opinion Cui teaches the required structure for performing the function should the condition occur. Paragraphs [0039] and [0046].
Furthermore, while Cui teaches the woven textile for wearers provides a cooling effect to maintain a comfortable body temperature (Cui, [0039]) and the necessary structure to perform this function as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. for radiative cooling of an object positioned thereunder, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

Regarding claim 4
Cui further teaches the pores are irregularly shaped, wherein the aspect ratio is greater than 3. Paragraph [0046] and FIG. 2. In view of evidence provided by Collins dictionary, it is the Examiner’s opinion an irregularly shaped pore having an aspect ratio of greater than 3 has a tubular shape, as the irregularly shaped pore is long, round, and hollow in shape. Collins dictionary, definition. 

Regarding claim 5
Cui further teaches the aspect ratio is greater than 3 and the diameter is in a range of about 50 nm to about 1000 nm. Paragraph [0046]. Therefore, the length of the tubular void would be greater than 150 nm to 3000 nm (i.e., 150 nm to 3 µm), therefore overlapping the range of 1 µm to 1 meter. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claim 6
Given that the size and shape of the irregularly shaped pores of Cui is substantially identical to the size and shape of the tubular shaped voids as used in the present invention, as set forth above, it is clear that the irregularly shaped pores of Cui would intrinsically scatter incident electromagnetic radiation at a wavelength to a transverse direction of the one or more fibers, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 8
Cui further teaches the diameter of the fiber is about 5 µm or greater and up to about 300 µm. Paragraph [0048].

Regarding claim 10
Cui further teaches the elongated member comprises polyolefin. Paragraph [0044] and claim 2.  

Claim 6 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2019/0211476) (Cui), as applied in claim 4 above, and further in view of, Li et al. (US 2014/0268815) (Li). 
Regarding claim 6
Cui teaches all of the limitation of claim 4 above, however does not explicitly teach the plurality of pores scattering incident electromagnetic radiation at a wavelength to a transverse direction of the one or more fibers. 
With respect to the difference, Li teaches a light diffusing element for broad-area illumination comprising nanostructural internal voids, drawn to optical fibers. The light diffusing element has a rod configuration.  See, e.g., abstract, paragraphs [0001-0002], [0007], [0024], and [0029], and FIG. 1A and 4.
As Li expressly teaches, the light passing through the element propagates in an axial or longitudinal direction within the element and the internal voids scatter the light in a transverse direction to provide an illumination effect. Paragraphs [0007], [0022], [0024], [0032], and [0046]. 
Li and Cui are analogous art as they are both drawn to rod configurations comprising internal voids for scattering visible light. 
In light of the motivation of ensuring light is scattered in a longitudinal direction as provided by Li, it therefor would have been obvious to one of ordinary skill in the art to modify the configuration of the pores of Cui, in order to ensure light is scattered in a transverse direction to provide an illumination effect, and thereby arrive at the claimed invention. 

Claim 6 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2019/0211476) (Cui), as applied in claim 4 above, and further in view of Shi et al. (Nano-structured Wild Moth Cocoon Fibers as Radiative Cooling and Waveguiding Optical Materials) (Shi). 
It is noted that Shi et al. (Nano-structured Wild Moth Cocoon Fibers as Radiative Cooling and Waveguiding Optical Materials) is cited in the IDS filed 05/27/2021. The citations are found in the document provided by applicant. 
Regarding claim 7
Cui teaches all of the limitation of claim 4 above, however does not explicitly teach the plurality of pores scattering incident electromagnetic radiation at a wavelength to a transverse direction of the one or more fibers. 
With respect the difference, Shi teaches waveguide along cocoon fibers is due to transverse Anderson localization of light, where the transverse confinement of the guided optical modes is provided by optical scattering at the random nanostructures inside the cocoon fibers Page 1, lines 7-10. 
As Shi expressly teaches, due to unique longitudinal invariance of the random void structures inside the cocoon fiber, light with short wavelengths launched from one face of the fiber is confined spatially through transverse Anderson localization as it propagates along the fiber. Page 2, lines 17-19 and FIG. 2A-B. 
Shi and Cui are analogous art as they are both drawn to fibers comprising internal voids for cooling. 
In light of the motivation of producing transverse Anderson localization of light as provided by Shi, it therefore would have been obvious to one of ordinary skill in the art to ensure the random pore structures inside the fiber of Cui possess unique longitudinal invariance like the random void structures inside a cocoon fiber, in order to ensure the fibers provide transverse Anderson localization in order to produce an illuminating effect, and thereby arrive at the claimed invention. 
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2019/0211476) (Cui), as applied in claim 1 above, and further in view of Shi et al. (Nano-structured Wild Moth Cocoon Fibers as Radiative Cooling and Waveguiding Optical Materials) (Shi). 
Regarding claim 7
Cui teaches all of the limitation of claim 1 above, however does not explicitly teach pores of a first size positioned in a center region and pores of a second size positioned in an edge region of the fiber. 
With respect the difference, Shi teaches cocoon fibers contain irregularly shaped voids with sizes ranging from 100 to 600 nm, where larger voids are concentrated near the center and smaller voids are at the outer edge of the filament. Page 1, lines 14-17 and FIG.1B.  
As Shi expressly teaches, cocoon fibers provide excellent radiative cooling by controlling optical reflection in the solar spectrum and radiative heat transfer. Page 1, lines 5-7 and page 2, lines 4-9. 
Shi and Cui are analogous art as they are both drawn to fibers comprising internal voids for cooling. 
In light of the motivation of ensuring larger voids are concentrated near the center and smaller voids are at the outer edge as provided by Shi, it therefore would have been obvious to one of ordinary skill in the art to ensure larger pores are concentrated near the center and smaller pores are at the outer edge in the fiber of Cui, in order to ensure the fibers provide excellent radiative cooling with predictable success, as the voids within the cocoon fibers provide the combined effect of high reflectivity in the solar spectrum and high emissivity in the mid-infrared allowing the cocoon fibers to provide excellent radiative cooling, and thereby arrive at the claimed invention. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2019/0211476) (Cui), as applied in claim 1 above, and further in view of Xu et al. (WO 2016044609) (Xu). 
Regarding claim 9
Cui teaches all of the limitation of claim 1 above. Cui further teaches the elongated member is made of a natural polymer, however does not explicitly teach the elongated member is made from regenerated silk fibroin, cellulose, and combinations thereof. 
With respect to the difference, Xu teaches a woven fabric for radiative cooling comprising cellulose. See, e.g., abstract and paragraph [0005]. As Xu expressly teaches, synthetic polymers which are intrinsically less absorptive in the IR wavelength range are used in order to maximize radiative cooling. Paragraph [0047]. 
Xu and Cui are analogous art as they are both drawn to woven fabrics for radiative cooling. 
In light of the motivation of using cellulose as provided by Xu, it therefore would have been obvious to one of ordinary skill in the art to use cellulose as the natural polymer of the elongated member of Cui, in order to form a woven fabric for radiative cooling with predictable success, as Xu teaches cellulose is suitable for use in a radiative cooling fabric, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. In re Leshin, 227 F.2d 198 (CCPA 1960).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2019/0211476) (Cui), as applied in claim 1 above, and further in view of Topolkaraev et al. (US 2016/0108564) (Topolkaraev). 
Regarding claim 12
Cui teaches all of the limitation of claim 1 above. Cui further teaches the elongated member comprises particulate filler such as inorganic materials that have a low absorption of IR radiation, like silicon oxide. The filler is sized to scatter visible light and are nano-sized (e.g., as nanoparticles) having a size of about 50 nm to 1000 nm. Paragraph [0047]. Given Cui teaches the nanoparticles provide a contrast refractive index (i.e., a relative difference) due to its material, it’s clear the nanoparticles have a refractive index that is different than an optical refractive index for the fibers. Paragraphs [0011] and [0047].
Cui does not explicitly teach the presence of both the pores and nanoparticles in the fiber. 
With respect to the difference, Topolkaraev teaches a woven fabric including porous fibers comprising nanopores having an average cross-sectional dimension of about 800 nanometers or less and nanoinclusion additives dispersed in the porous fibers. The nanofillers include metal nanoparticles. The woven fabric is suitable for use in garments. See, e.g., abstract and paragraph [0002-0003], [0067], and [0100].  
Topolkaraev and Cui are analogous art as they are both drawn to woven fabric comprising porous fibers or fibers with nanoparticles. 
In light of the disclosure of a porous fiber comprising pores and nanoparticles as provided by Topolkaraev, it therefore would have been obvious to one of ordinary skill in the art to modify the fiber of Cui such that the fiber includes refractive index contrast domains of pores and refractive index contrast domains of nanoparticles, which are both disclosed by Cui, as Topolkaraev teaches it is possible to form a porous fiber comprising pores and nanoparticles for use in a woven fabric with multiple benefits, and thereby arrive at the claimed invention. 

Regarding claim 13
Cui further teaches the material of the nanoparticle is silicon oxide (Cui, [0047]). Given that Cui discloses the nanoporous fiber that overlaps the presently claimed system for radiatively cooling, including silicon oxide nanoparticles, it therefore would be obvious to one of ordinary skill in the art, to use the silicon oxide nanoparticles, which is both disclosed by Cui and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
 
Claims 12-13 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2019/0211476) (Cui), as applied in claim 1 above, and further in view of Yu et al. (WO 2016205717) (Yu). 
It is noted that Yu et al. (WO 2016205717) is cited in the IDS mailed 03/13/2020. Citations to Yu are found in the document provided by applicant. 
Regarding claim 12
Cui teaches all of the limitation of claim 1 above. Cui further teaches the elongated member comprises particulate filler such as inorganic materials that have a low absorption of IR radiation, like silicon oxide. The filler is sized to scatter visible light and are nano-sized (e.g., as nanoparticles) having a size of about 50 nm to 1000 nm. Paragraph [0047]. Given Cui teaches the nanoparticles provide a contrast refractive index (i.e., a relative difference) due to its material, it’s clear the nanoparticles have a refractive index that is different than an optical refractive index for the fibers. Paragraphs [0011] and [0047].
Cui does not explicitly teach the presence of both the pores and nanoparticles in the fiber. 
Yu teaches a system for radiative cooling including a top layer, wherein the top layer includes fiber or textiles comprising one or more additives, wherein the additives include air voids and inorganic nanoparticles including titanium dioxide, silicon nitride, zinc oxide, silicon dioxide, and aluminum oxide. See, e.g., abstract, page 5, line 24, and claims 20, 22, and 29. 
Yu and Cui are analogous art as they are both drawn to systems for radiatively cooling comprising fibers or textiles comprising additives. 
In light of the disclosure of Yu, it therefore would have been obvious to one of ordinary skill in the art to modify the fiber of Cui such that the fiber includes refractive index contrast domains of pores and refractive index contrast domains of nanoparticles, which are both disclosed by Cui, as Yu teaches it is possible to form textiles and fibers comprising both pores and nanoparticles dispersed within the fiber for use in a system of radiatively cooling, and thereby arrive at the claimed invention. 
	
Regarding claim 13
Cui further teaches the material of the nanoparticle is silicon oxide (Cui, [0047]). Given that Cui discloses the nanoporous fiber that overlaps the presently claimed system for radiatively cooling, including silicon oxide nanoparticles, it therefore would be obvious to one of ordinary skill in the art, to use the silicon oxide nanoparticles, which is both disclosed by Cui and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

 Response to Arguments
In view of the amendment to claim 2, the previous 35 U.S.C. 112(b) rejection is withdrawn. The previous 35 U.S.C. 103 rejections of claims 1-13 are substantially maintained. Any modification to the rejection is in response to the amendment of claims 1-2.

Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive, as set forth below. 

Applicants primarily argue:
“As an initial matter, Cui does not disclose or suggest at least features of “a plurality of void structures positioned inside of each of the one or more fibers and extended over the length of each of the one or more fibers” as recited in the amended claim 1. Emphasis added. The Examiner alleges that Cui teaches the claimed void structures because Cui discloses pores. Amended claim 1 recites the void structures that are positioned inside of the fibers. Emphasis Added. Unlike the claimed void structures, the pores of Cui are exposed to the external environment, and accordingly do not disclose or suggest the void structures recited in amended claim 1. See Cui, Fig. 8.
Furthermore, Cui fails to disclose or suggest void structures that are extended over the length of each of the one or more fibers. As recited in amended claim 1. The Examiner alleges that “[g]iven Cui teaches the refractive index contrast domains are dispersed within the elongated member, it is clear the pores extend over the length of each of the one or more fibers.” See Final Office Action, Page 4. Applicant respectfully submits that the refractive index contrast domains that are arguably dispersed within the elongated member do not teach that the pores are extended over the length of the fiber. As shown in Fig. 3C and 3E of the published application, the claimed void structures are located inside of the fiber and further extended in a longitudinal direction. However, in direct contrast, Cui’s pores are perpendicularly located on the surface of Cui’s fibers. See Cui, Fig. 8. Such pores are not extended over the length of the fiber in the longitudinal direction. Accordingly, Cui fails to disclose any void structures that are located inside of the fiber and extended over the length of each of the one or more fibers.”

Remarks, pg. 6-7
The Examiner respectfully traverses as follows:
	Cui teaches the refractive index contrast domains dispersed within the elongated member. The refractive index contrast domains are pores and the pores make up a portion of the volume of the elongated member. The pores are irregularly shaped and have a diameter of about 50 nm to about 1000 nm and an aspect ratio of greater than 3. Paragraphs [0043] and [0046] and FIG. 2 and 8. As Cui teaches the pores are dispersed within the elongated member, as shown in FIG. 2 and 8, and make up a portion of the volume of the elongated member up to 70% or more, it is clear the pores are positioned inside of the elongated member, the pores correspond to voids, i.e., empty space, and the pores extend over the length of each of the one or more fibers. FIG. 8 of Cui shows the pores exist over the length of the fiber, therefore the pores extend over the length of the fiber. It is noted claim 1 does not limit from the presence of the pores on the surface of the fiber. The fact remains Cui teaches the pores exist within the fiber, the pores exist along the length of the fiber, and the pores make up a portion of the fiber up to 70% or more, therefore it is clear Cui meets the limitation of void structures that are located inside of the fiber and extend over the length of each of the one or more fibers.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789